*59OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this court on December 10, 1979. He was convicted in the United States District Court for the Northern District of New York on September 23, 1986, upon his plea of guilty to one count of conspiracy to make a false and fraudulent statement on petitions to be filed with a Federal agency, the Immigration and Naturalization Service, in violation of 18 USC § 371.
On October 14, 1986, this court found that respondent had been convicted of a "serious crime” within the meaning of Judiciary Law § 90 (4) (d) and pursuant to Judiciary Law § 90 (4) (f) suspended respondent from practice and directed him to show cause why a final order of censure, suspension or disbarment should not be entered.
Respondent requested a reference in mitigation of whatever discipline this court might order pursuant to Judiciary Law § 90 (4) (h). Subsequent to that request, respondent retained a new attorney who, along with respondent, entered into a stipulation with the principal attorney for the Fifth District Grievance Committee to vacate the order of reference and requested the court to administer discipline based upon the record.
In mitigation, respondent asserts that his involvement in the conspiracy was minimal and that he was heavily involved in substance abuse for which he has undergone a three-month treatment at a community treatment center. Respondent’s acts were reprehensible and without justification or excuse.
Accordingly, the stipulation is approved, the order appointing a Referee is vacated and respondent is suspended from the practice of law for a period of two years effective as of October 14, 1986 and until further order of the court.
Dillon, P. J., Callahan, Doerr, Denman and Green, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (h).